DETAILED ACTION

Response to Amendment
The amendment filed September 16, 2022 has been entered. Claims 1, 3, 6, 7, 10, 11, 15, and 16 have been amended. Claims 1-16 are currently pending in the application. 
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of amended claim(s) 1-5 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is set forth below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa (5,885,249) in view of Alesi et al. (US 2002/0193744).
Regarding claims 1 and 5, Irisawa discloses (Figures 1 and 8-11) a protective device for a needle tube of a syringe, the protective device comprising: a support base (50) that supports the needle tube (20); a housing (70) pivotably connected at the support base (via hinge 60) and including an open housing side (Figure 9; the housing is open for covering the needle) in a pivot plane, so that the needle tube is pivotable into the housing after being used for an injection (e.g., Figures 10-11), wherein the housing is connected at the support base by a film hinge (60) that forms a pivot axis (Figure 10) and by a predetermined breaking point (90 and 90a; Figures 4 and 8); wherein the housing is pivotable back over the predetermined breaking point after being broken so that the housing is pivoted into a latched position where the needle tube is engaged by the retaining device (Figure 11 depicts the device after use wherein the housing is pivoted back over the webs 90 and 90a and secured via the engagement of 52 with opening 82 in the handle 80). Irisawa fails to explicitly disclose a retaining device in the housing for engaging the needle and a catch at the support base which is arranged to engage the housing in a self-acting manner in a latched position.
Alesi et al. (henceforth Alesi) teaches (Figures 8A-8C) a needle safety device comprising a support base (4) and a housing (6); wherein the support base comprises a catch (e.g., elements 16a and 16b not labeled in Figure 8, but see Figure 3); and wherein the catch engages the housing (via locking members 18a and 18b) in a self-acting manner when the housing is pivoted beyond a non-inclined position into an inclined position relative to the support base when the catch engages the housing and a retaining device (40a and 40b), which is oriented in a direction in which the needle tube pivots into the housing, engages the needle tube (e.g., ¶¶ [0026] and [0028]; it can be seen in Figure 8A that the retaining devices are oriented inwardly so as to aid the needle in entering the housing while preventing the needle from being easily disengaged from the housing once retained therein).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the housing of Irisawa to comprise the latch features and needle retaining features of Alesi so as to allow the housing to lock on its own after being pivoted back into place while also securely retaining the needle within the housing as taught by Alesi. 
Regarding claim 2, Irisawa further discloses wherein the pre-determined breaking point includes injection molded flexible webs (90). It is noted that Irisawa discloses the assembly as being molded from thermoplastic resin (see Col. 5, lines 7-11; the assembly is produced as a single piece via molding as per claim 10). 
Regarding claims 3 and 4, Irisawa further discloses wherein the flexible webs (90, 90a) are arranged about an edge portion of the support base (50) and at an edge portion of the housing (70; it can be seen in Figures 3 and 4 that the breaking points 90 and 90a connect the housing to the base member and are formed about the edge portion as claimed).
Allowable Subject Matter
Claims 6-16 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L ZAMORY/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783